                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

JEFFREDIA MITCHELL, individually                       )
and on behalf of all others similarly                  )
situated,                                              )
                                                       )
                 Plaintiff,                            )
v.                                                     ) Civ. No. 3:19-cv-00710-FDW-DSC
                                                       )
ACCELERATED CLAIMS, INC.,                              )
                                                       )
                 Defendant.                            )
                                                       )

                         NOTICE OF SUBSTITUTION OF COUNSEL
        The undersigned attorney hereby moves to substitute Nicholas S. Hulse with the law firm

of Fisher & Phillips LLP as counsel of records for Defendant Accelerated Claims, Inc., in place of

Kevin J. Dalton, who hereby withdraws his appearance as counsel of record. This Substitution

will not affect any other counsel of record. In support of this Substitution, the undersigned would

show that:

        1.       The Substitution is not sought for delay; and

        2.       The requested Substitution of counsel is not prejudicial to any of the parties.

        Respectfully submitted this 28th day of January 2020.
                                                 By:  /s/ Nicholas S. Hulse
                                                      Nicholas S. Hulse (NC Bar No. 54603)
                                                      FISHER PHILLIPS LLP
                                                      227 West Trade Street, Suite 2020
                                                      Charlotte, North Carolina 28202
                                                      Telephone: (704) 334-4565
                                                      Facsimile: (704) 334-9774
                                                      nhulse@fisherphillips.com
                                                Counsel for Defendant Accelerated Claims, Inc.



FP 37021391.1
       Case 3:19-cv-00710-FDW-DSC Document 7 Filed 01/28/20 Page 1 of 2
                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               Civ. No. 3:19-cv-00710-FDW-DSC


JEFFREDIA MITCHELL, individually and                )
on behalf of all others similarly situated,         )
                                                    )
        Plaintiff,                                  )
v.                                                  )
                                                    )
ACCELERATED CLAIMS, INC.                            )
                                                    )
        Defendant.                                  )
                                                    )

                                   CERTIFICATE OF SERVICE

        This is to certify that on January 28th, 2020, I filed the foregoing NOTICE OF

SUBSTITUTION OF COUNSEL by using the CM/ECF system which will send notification to

the following counsel of record:

                             Jason S. Chestnut
                             Philip L. Gibbons
                             Craig L. Leis
                             GIBBONS LEIS, PLLC
                             14045 Ballantyne Corporate Place, Ste. 325
                             Charlotte, NC 28277
                             jason@gibbonsleis.com
                             phil@gibbonsleis.com
                             craig@gibbonsleis.com

                                              By:       /s/ Nicholas S. Hulse
                                                        Nicholas S. Hulse
                                                        FISHER PHILLIPS LLP




FP 37021391.1
       Case 3:19-cv-00710-FDW-DSC Document 7 Filed 01/28/20 Page 2 of 2
